—Judgment of the Supreme Court, Bronx County (Barry Salman, J.), entered on April 14, 1993, which, following an inquest, awarded plaintiff $800,000, is unanimously reversed, on the law, the award is vacated, and the matter is remanded for a new inquest, without costs.
Appeal from the order of the Supreme Court, Bronx County (Barry Salman, J.), entered on July 2, 1993, which denied defendants’ motion to vacate the judgment, is dismissed as moot.
This action resulted from an automobile accident in which plaintiff’s car was struck by defendants’ taxicab. The only contested issue was damages. The record contains numerous irregularities related to the scheduling and conduct of the inquest. Defendants’ counsel argues that the denial of his application for a brief adjournment was an abuse of discretion considering that defendants’ counsel believed he was attending a conference rather than an inquest. The purpose of the adjournment was to secure the attendance of expert medical testimony. The proceeding was listed in the New York Law Journal as a conference.
In light of the award of $800,000 to plaintiff after his counsel had requested only $650,000, we hold that a new inquest is warranted (see, Balogh v H.R.B. Caterers, 88 AD2d 136, 141; DiMauro v Metropolitan Suburban Bus Auth., 105 AD2d 236, 241). Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.